Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
Acknowledgement is made of Applicant’s claimed domestic priority under 35 U.S.C. § 119(e), of U.S. Provisional Application Serial No. 62/598,131, filed 12/13/2017.


Status of the Claims
The amendment dated 02/01/2022 is acknowledged.  Claims 9-19 are pending and under examination.


Election/Restrictions 
Applicant’s election of Group 2 in the reply filed on 02/01/2022 is acknowledged.  Applicant has cancelled claims 1-6 of Group 1, therefore, the restriction is moot.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Objections 
Claims 14 and 19 are objected to for the following informalities:
Claims 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez et al., "Martinez" (The Journal of infectious diseases, 2011, 204: S825-S832).
	The claims are directed to a method of targeting a peptide of interest to an antigen presenting cell comprising: providing a virus-like particle comprising as glycoprotein a Filoviridae Virus glycoprotein fusion protein comprising a protein of interest inserted in the mucin-like domain of the Filoviridae Virus glycoprotein; and immunizing an individual in need of immunization against the peptide of interest with an effective amount of the virus-like particle.
	Regarding claims 9-13 and 15-18, Martinez discloses a fusion protein comprising an Ebola virus glycoprotein wherein the mucin-like domain of the glycoprotein is replaced with a Crimean-Congo hemorrhagic fever virus mucin-like domain (see Figure 1) and VLPs comprising said fusion protein (see VLP Production and Purification page S826)(instant claims 9-13).  In addition, Martinez discloses immunization with said VLPs (see page 827 and Figure 2).  Martinez demonstrates the sera from mice immunized with said VLPs comprising the fusion protein show a strong antibody response to the Crimean-Congo hemorrhagic fever virus mucin-like domain (see Figure 2) indicating that replacing the mucin-like domain with a foreign .

Conclusion
No claims are allowed.
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure and is listed below.
Wang et al., "Epitope-focused immunogens against the CD4-binding site of HIV-1 envelope protein induce neutralizing antibodies against auto- and heterologous viruses", The Journal of Biological Chemistry, 2017,293:830-846.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648